Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 1 of 9
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 2 of 9




            /s/ John Rafferty                      9/21/20
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 3 of 9
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 4 of 9
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 5 of 9
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 6 of 9




                                        /s/ John Rafferty           9/21/20
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 7 of 9
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 8 of 9
Case 20-13120   Doc 19   Filed 09/21/20 Entered 09/21/20 18:32:24   Desc Main
                           Document     Page 9 of 9
